

117 HRES 191 IH: To amend H. Res. 8 to eliminate remote voting by proxy and remote committee activity.
U.S. House of Representatives
2021-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 191IN THE HOUSE OF REPRESENTATIVESMarch 8, 2021Mr. Gallagher submitted the following resolution; which was referred to the Committee on RulesRESOLUTIONTo amend H. Res. 8 to eliminate remote voting by proxy and remote committee activity.That section 3(s) of House Resolution 8 (relating to remote voting by proxy and remote committee activity) is repealed.